Gants, J.
(concurring, with whom Cordy and Botsford, JJ., join). I agree with the court that, in this case, the installation of the global positioning system (GPS) device by the police inside the defendant’s minivan, where it was attached to and powered by the minivan’s battery, constituted a traditional seizure of the minivan that required a warrant based on a finding of probable cause. I also agree that, even if there had been no entry into the interior of the minivan and the GPS device had simply been affixed to the exterior of the minivan, a warrant based on probable cause would still have been required, but not for the reasons *833given by the court. I differ with the court’s conclusion that the use of the minivan to conduct GPS monitoring constitutes a seizure of property regardless whether the GPS device was installed inside the vehicle. When there is no physical intrusion into the vehicle to install the GPS device but simply the attachment of a battery-powered device to the exterior of the vehicle, the police have not seized the vehicle, but instead have invaded the reasonable expectation of privacy of any person authorized to drive that vehicle. In our constitutional jurisprudence, this invasion is better characterized as a search. The distinction is not merely academic. The court’s decision declares that a warrant supported by probable cause is required when a GPS device is attached to the exterior of a motor vehicle because the police intend to “use private property (the vehicle) to obtain information for their own purposes” without the owner’s consent, and thereby have “asserted control over it.” Ante at 823. The court’s decision suggests that the constitutional concern we have with GPS monitoring is that attaching the device to the outside of the motor vehicle interferes with the owner’s property interests. In fact, the appropriate constitutional concern is not the protection of property but rather the protection of the reasonable expectation of privacy. More specifically, the appropriate constitutional concern is that, without judicial oversight based on a finding of probable cause, the police potentially could engage in GPS monitoring of any individual and, through this device, learn what otherwise could be learned only through physical surveillance conducted seven days per week, twenty-four hours per day.
The New York Court of Appeals recently described the potential intrusion on privacy that may be accomplished through a GPS device attached to one’s automobile:
“Disclosed in the data retrieved from the [GPS] transmitting unit, nearly instantaneously with the press of a button on the highly portable receiving unit, will be trips the indisputably private nature of which takes little imagination to conjure: trips to the psychiatrist, the plastic surgeon, the abortion clinic, the AIDS treatment center, the strip club, the criminal defense attorney, the by-the-hour motel, the union meeting, the mosque, synagogue or church, the gay bar and on and on. What the technology yields and *834records with breathtaking quality and quantity, is a highly detailed profile, not simply of where we go, but by easy inference, of our associations — political, religious, amicable and amorous, to name only a few — and of the pattern of our professional and avocational pursuits.”
People v. Weaver, 12 N.Y.3d 433, 441-442 (2009).
In Katz v. United States, 389 U.S. 347, 351 (1967), the United States Supreme Court first articulated that “the Fourth Amendment [to the United States Constitution] protects people, not places,” and that a search protected by the Fourth Amendment occurs when the government invades an individual’s reasonable expectation of privacy. See id. at 360-361 (Harlan, J., concurring) (invasion of “a constitutionally protected reasonable expectation of privacy” “may constitute a violation of the Fourth Amendment”). In our jurisprudence under art. 14 of the Massachusetts Declaration of Rights, we have similarly maintained that a “search” is committed when the government invades an individual’s reasonable expectation of privacy. See, e.g., Commonwealth v. One 1985 Ford Thunderbird Auto., 416 Mass. 603, 607 (1993); Commonwealth v. Montanez, 410 Mass. 290, 301 (1991); Commonwealth v. Blood, 400 Mass. 61, 68 (1987). In Katz, the Federal Bureau of Investigation (FBI) affixed an electronic listening and recording device to the outside of a public telephone booth and used it to intercept telephone calls placed by the petitioner. Katz v. United States, supra at 348. The Court concluded that a warrant was required, not because the FBI had seized the telephone booth by using it to obtain information for its own purposes or by asserting dominion and control over it, but because the FBI invaded the petitioner’s reasonable expectation of privacy. Indeed, the Court repudiated the holding in Olmstead v. United States, 277 U.S. 438 (1928), that surveillance without any trespass or seizure of a physical object fell outside the ambit of the Federal Constitution. Katz v. United States, supra at 352-353. Rather, the Court concluded, “The Government’s activities in electronically listening to and recording the petitioner’s words violated the privacy upon which he justifiably relied while using the telephone booth and thus constituted a ‘search and seizure’ within the meaning of the Fourth Amendment.” Id. at 353.
*835In the context of GPS monitoring, the expectation of privacy on which an individual justifiably relies is that his comings and goings will not be continuously and contemporaneously monitored except through physical surveillance, which requires a far greater investment of police resources and generates far less information than GPS monitoring. The precise contours of this reasonable expectation of privacy with respect to GPS monitoring will need to be carefully and predictably delineated, but such careful and predictable delineation will be more difficult to accomplish if the court’s analysis focuses on the purported seizure of property committed by attaching a GPS device to the exterior of a motor vehicle.
The attachment of a GPS device to a motor vehicle by law enforcement officers is only one way to gather data in real time regarding the whereabouts of an individual. For example, virtually all of us now carry cellular telephones, many of which are equipped with GPS technology, permitting a cellular carrier to learn our precise whereabouts at any given moment. Even without GPS technology, any cellular telephone, when it is turned on, can be traced to the tower with which it is communicating, giving an approximate location.1 Presumably, with the assistance of the cellular company, law enforcement could conduct real-time monitoring of any individual carrying a cellular telephone, without needing to attach anything to any property or person. To take another example, GPS devices for vehicles are widely available, some marketed for security purposes, such as enabling the vehicle to be located if it is stolen, and others marketed as navigation aids. With the assistance of the companies monitoring these devices, law enforcement could conduct real-time monitoring without attaching anything to the vehicles, simply by relying on the devices that the vehicle owners themselves paid to install. Undoubtedly, new technologies will emerge that offer comparable opportunities of real-time monitoring to law enforcement.
■ The court’s decision suggests that our constitutional analysis *836of contemporaneous GPS monitoring may depend on whether the monitoring can be accomplished without a law enforcement officer attaching a GPS device to anyone’s property, even when the invasion of the reasonable expectation of privacy would be the same. Our constitutional analysis should focus on the privacy interest at risk from contemporaneous GPS monitoring, not simply the property interest. Only then will we be able to establish a constitutional jurisprudence that can adapt to changes in the technology of real-time monitoring, and that can better balance the legitimate needs of law enforcement with the legitimate privacy concerns of our citizens.2

Evidence concerning the location of a defendant’s cellular telephone at some point in the past (e.g., at the time that a crime was committed), derived from cellular companies’ records, is now commonly offered in evidence in criminal cases. See Cellphones Enter Court as Sources of Evidence, New York Times, July 6, 2009, at A15.


Such a jurisprudence would need to recognize that the assistance of a third party, namely, the cellular company or other service provider, may be needed for the police to conduct certain types of contemporaneous GPS monitoring, or its equivalent. In these instances, we would need to consider whether a warrant was needed before the police could request a third party’s assistance to monitor its customers in real time, and whether a court, in the absence of statutory authorization, may order a third party to provide such technical assistance, perhaps analogous to court orders authorizing a wiretap and directing the telephone company to assist law enforcement in the execution of the wiretap warrant. See New England Tel. & Tel. Co. v. District Att’y for the Norfolk Dist., 374 Mass. 569 (1978).